MEMORANDUM**
We have jurisdiction pursuant to 18 U.S.C. § 3742(a). In light of the record and the advisory nature of the Sentencing Guidelines, we hold that insufficient consideration was given to the factors listed under 18 U.S.C. § 3553(a) and that the six month sentence of incarceration was unreasonable. See United States v. Booker, - U.S. -, 125 S.Ct. 738, 765-67, 160 L.Ed.2d 621 (2005).
We remand for entry of a sentence of incarceration for time served. All other aspects of the sentence remain intact.
SENTENCE VACATED IN PART and REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.